Citation Nr: 1141582	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-36 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to residuals of a traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to July 1964.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and April 2008 rating decisions of the San Diego, California, and Portland, Oregon, Department of Veterans Affairs (VA) Regional Offices (ROs).  

In March 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDING OF FACT

When resolving all doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, to include major depressive disorder, is attributable to his active military service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, an acquired psychiatric disorder, diagnosed as major depressive disorder, was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Given the fully favorable decision, discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

II.  Decision  

The Veteran asserts that two specific in-service events caused his current psychiatric disorder.  In a November 2006 personal statement, the Veteran claimed PTSD due to personal assault.  He explained that during his hospitalization at Letterman General Hospital, he was molested by a male nurse.  The second event is surviving an earthquake during his service.  In a December 2006 stressor statement, the Veteran explained that on March 28, 1964, an earthquake occurred in Anchorage, Alaska.  He stated that he tried to hold onto something but he fell head first down a flight of stairs onto a metal mailbox.  He further added that he does not recall what happened thereafter but was hospitalized for his injuries.  The Veteran contends that these two stated events caused his current psychiatric disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records reveal that the Veteran was hospitalized for approximately 97 days, beginning in March 1964.  According to a June 1964 report of psychiatric evaluation, the Veteran initially was brought to the local dispensary after having had an episode, which caused his eyes to roll back and his body shake all over for approximately two minutes.  He was hospitalized on the closed "NP ward" for possible seizures.  However, during his stay, it was noted that the Veteran began to display passive obstructionist behavior.  Although his behavior eventually became appropriate to warrant transfer to the open ward, he was diagnosed with an emotionally unstable personality, passive-aggressive type, chronic, moderate in nature.  It was recommended that he be considered for separation from the military because of unsuitability.  Upon discharge from service, his June 1964 report of medical examination noted an abnormality under psychiatric, with a note indicating "[e]motionally [u]nstable [p]ersonality, passive-aggressive type."  

Post service treatment records reflect findings of various psychiatric disorders.  VA outpatient treatment records show treatment for depression with prescribed medication.  In July 2006, a VA examiner diagnosed the Veteran with dysthymia (present prior to military service) with rule out conversion disorder and mixed personality disorder (passive-dependent and histrionic traits).  Subsequently thereafter, the Veteran was afforded a second VA examination in January 2008.  The VA examiner diagnosed the Veteran with dysthymia, exacerbated to level of full depression at some times with it being present prior to his military service, posttraumatic stress disorder (PTSD) symptoms, anxiety disorder not otherwise specified (NOS), and mixed personality disorder.  The VA examiner concluded that his personality disorder was present prior to his military service and is more likely than not exacerbated by his in-service hospital stay.  She further added that his mild anxiety seems to have resulted from the hospital stay, but the dysthymia has been present lifelong.  

However, because the VA examiners failed to provide an opinion as to whether his military service further aggravated his psychiatric disorder and failed to comment as to whether or not the symptoms exhibited in service were manifestations of a personality disorder or of a currently diagnosed psychiatric disorder, an additional VA examination and opinion was requested.  As such, in April 2011, the Veteran was afforded an additional VA examination.  After mental status testing, the VA examiner diagnosed him with major depressive disorder (MDD).  After a review of the claims file and psychiatric testing results from the VA examination, the VA examiner concluded that while there is no evidence of the Veteran having significant anxiety disorder or depressive disorder prior to entering service, or signs of a personality disorder, the Veteran's reported general apprehension and lack of confidence throughout his adult life, "appears to be loosely connected to his service . . . ."  

It is noted that service connection has been established for anxiety disorder.  The December 2008 rating action indicated that a January 2008 VA  included the examiner's opinion that linked the diagnosis of anxiety disorder to the Veteran's hospitalization at Letterman Army hospital in 1964.  Regardless, the Board must address the current claim for service connection for an acquired psychiatric disorder, other than anxiety disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Based on the foregoing, the Board finds that there is both positive and negative evidence of record.  Initially, the Board notes that the April 2011 VA examiner concluded that the Veteran had no significant anxiety or depressive disorder prior to service or experienced symptoms of depression and anxiety during service.  However, service treatment records reflect general mental health problems during service and post service treatment records reflect a myriad of treatment for depression, dysthymia, anxiety disorder, personality disorder, and PTSD symptoms.  Additionally and more importantly, the April 2011 VA examiner concluded that the Veteran's self-described general apprehension and lack of confidence during his adult life appears to be loosely connected to his service.  The Board notes that the Veteran's statements have been deemed credible based and that he is indeed competent to give evidence about observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  As such, the Board finds that service connection is warranted for an acquired psychiatric disorder, to include major depressive disorder.  

To the extent that the Veteran is also claiming service connection for PTSD based on sexual assault, the objective evidence of record does not reflect a diagnosis of PTSD at any time following the Veteran's discharge from active service.  Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In order to establish service connection for a claimed disorder on a direct basis, there must be medical evidence of a current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Thus, in the absence of a diagnosis of PTSD, service connection for a psychiatric disorder claimed as PTSD cannot be established.  38 C.F.R. § 3.303 (d); see Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, given the grant of service connection for an acquired psychiatric disorder on a direct service connection basis, there is no basis for an award of service connection for an acquired psychiatric disorder, to include as secondary to residuals of a traumatic brain injury.  Thus, service connection on a secondary basis is a moot issue.  

Based on the aforementioned positive and negative evidence of record, the Board finds that the evidence is in equipoise.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt exists because the approximate balance of positive and negative evidence, both qualitatively and quantitatively, does not satisfactorily prove or disprove the claim. It is substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the appeal is allowed.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, is granted.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


